Exhibit 99.1 KELLY SERVICES® REPORTS 3rd QUARTER 2012 RESULTS TROY, MI (November 7, 2012) Kelly Services, Inc. (NASDAQ: KELYA) (NASDAQ: KELYB), a leader in providing workforce solutions, today announced results for the third quarter of 2012. Carl T. Camden, President and Chief Executive Officer, announced revenue for the third quarter of 2012 totaled $1.4 billion, a 4% decrease compared to the corresponding quarter of 2011. Earnings from operations for the third quarter of 2012 totaled $24.0 million, compared to $22.1 million reported for the third quarter of 2011. Diluted earnings per share from continuing operations in the third quarter of 2012 were $0.43 compared to $0.52 per share in the third quarter of 2011. Commenting on the third quarter results, Camden stated, “Amidst challenging global economic conditions and a sluggish U.S. labor market, Kelly delivered solid third quarter results.We are very pleased that we were able to improve gross profit, keep expenses in line, and create leverage to improve our operating earnings by nearly 9 percent year-over-year, despite a deceleration in revenue.” Kelly also reported that on November 6, its board of directors declared a dividend of $0.05 per share.The dividend is payable December 7, 2012 to shareholders of record as of the close of business on November 19, 2012. In conjunction with its third quarter earnings release, Kelly Services, Inc. will host a conference call at 9:00 a.m. (ET) on November 7, to review the results and answer questions. The call may be accessed in one of the following ways: Via the Telephone: U.S. 1 800 288-9626 International 1 651 291-5254 The pass code is Kelly Services Via the Internet: The call is also available via the internet through the Kelly Services website: www.kellyservices.com 1 This release contains statements that are forward looking in nature and accordingly, are subject to risks and uncertainties.These factors include, but are not limited to, competitive market pressures including pricing, changing market and economic conditions, our ability to achieve our business strategy, including our ability to successfully expand into new markets and service lines, material changes in demand from or loss of large corporate customers, impairment charges triggered by adverse industry or market developments, unexpected termination of customer contracts, availability of temporary workers with appropriate skills required by customers, liabilities for employment-related claims and losses, including class action lawsuits and collective actions, liability for improper disclosure of sensitive or private employee information, unexpected changes in claim trends on workers’ compensation and benefit plans, our ability to maintain specified financial covenants in our bank facilities, our ability to access credit markets and continued availability of financing for funding working capital, our ability to sustain critical business applications through our key data centers, our ability to effectively implement and manage our information technology programs, our ability to retain the services of our senior management, local management and field personnel, the impact of changes in laws and regulations (including federal, state and international tax laws and the expiration of the U.S. work opportunity credit program), the net financial impact of the Patient Protection and Affordable Care Act on our business, risks associated with conducting business in foreign countries, including foreign currency fluctuations, and other risks, uncertainties and factors discussed in this release and in the Company’s filings with the Securities and Exchange Commission.Actual results may differ materially from any forward looking statements contained herein, and we have no intention to update these statements. About Kelly Services® Kelly Services, Inc. (NASDAQ: KELYA, KELYB) is a leader in providing workforce solutions.Kelly® offers a comprehensive array of outsourcing and consulting services as well as world-class staffing on a temporary, temporary-to-hire, and direct-hire basis.Serving clients around the globe, Kelly provides employment to more than 550,000 employees annually.Revenue in 2011 was $5.6 billion.Visit kellyservices.com and connect with us onFacebook,LinkedIn, andTwitter.Download The Talent Project, a free iPad app by Kelly Services. # # # ANALYST CONTACT: MEDIA CONTACT: James Polehna
